Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 28, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148214                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  ALBERT BEST, DEBORAH AUSTIN, and                                                                        Mary Beth Kelly
                                                                                                           Brian K. Zahra
  MARTHA SZOSTAK,                                                                                  Bridget M. McCormack
           Plaintiffs/Counter-Defendants,                                                                David F. Viviano,
  and                                                                                                                Justices

  SHARON DAY and JULIAN HOWARD,
           Plaintiffs/Counter-
           Defendants-Appellees,
  and
  VIVIAN BEST, CHERYL CRIST, HEIDI
  RICE, MICHAEL A. VALLILLO, and
  MARIA VALLILLO,
            Plaintiffs,
  v                                                                SC: 148214
                                                                   COA: 305317
                                                                   Oakland CC: 2008-096952-CZ
  PARK WEST GALLERIES, INC.,
           Defendant/Counter-Plaintiff/
           Third-Party Plaintiff-Appellant,
  and
  ALBERT SCAGLIONE and MORRIS
  SHAPIRO,
           Defendants-Appellants,
  and
  ROYAL CARIBBEAN CRUISES, LTD.,
           Defendant-Appellee,
  and
  FINE ART REGISTRY and FRANK HUNTER ,
            Third-Party Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 5, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 28, 2014
           t0324
                                                                              Clerk